Gregory, Justice.
The defendant, Sallie Mae Dixon, was convicted of the murder of Angela Denise Harris, and sentenced to life imprisonment.
Defendant’s appointed counsel has filed a request for permission to withdraw from the case pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In his brief, counsel sets forth, as the only grounds which might arguably support an appeal, that the evidence was insufficient to support the verdict, and the court’s instructions as to the jury’s duty to convict if it had no reasonable doubt as to defendant’s guilt. As to the latter, we have examined the trial court’s charges and find the grounds referred to frivolous.
The undisputed evidence in this case shows that defendant and Ms. Harris had a dispute prior to the evening of the murder. The defendant disliked Ms. Harris and had stated to witnesses that “[s]omebody is going to die.” On September 6, 1982, defendant purchased a .25 caliber pistol from a pawn shop. During the early evening hours of September 7th, Ms. Harris was in a club known as “Sim’s Place” standing and conversing with friends. The defendant came to the club with a loaded pistol in her hand. After ascertaining that Ms. Harris was inside, defendant entered the doorway with the gun behind her back and called out to the proprietor. Defendant did not speak to Ms. Harris but brought the pistol forward, shot her and fled. The deceased was not armed and did not provoke defendant. She died as a result of this gunshot wound. On the day of her arrest, defendant voluntarily admitted to investigators that she shot Angela Harris but that the victim appeared to be holding a gun. Defendant then led investigators to the murder weapon.
Under this evidence a rational trier of fact could have found the defendant guilty of murder beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).
As required by Anders v. California, supra, we have examined the entire record in this case. We conclude that there are no meritorious grounds for an appeal and that an appeal in this case would be frivolous. Defense counsel timely served his motion to withdraw from the case on defendant. Though defendant has been given ample time to respond to this motion, she has not done so. We, therefore, find the requirements of Anders v. California have been met and grant counsel permission to withdraw from the case. The appeal is dismissed. Robinson v. State, 250 Ga. 516 (299 SE2d 726) (1983).

Appeal dismissed.


All the Justices concur.

*605Decided November 2, 1983.
Kenneth D. Kondritzer, Marcus F. Price, Jr., for appellant.
Richard A. Malone, District Attorney, Michael J. Bowers, Attorney General, Paula K. Smith, Staff Assistant Attorney General, for appellee.